DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,575,459).

Regarding claim 12, Lee et al. discloses a waste toner collecting device (see Fig. 2) mountable in an image forming apparatus, comprising: a waste toner transfer auger (element 200, Fig. 4); a waste toner inlet (element 321, Fig. 4); a waste toner container (element 400, Fig. 2) to store waste toner discharged from the waste toner inlet; a sensor (element 450, Fig. 2) disposed on one side of the waste toner container, to detect an amount of waste toner in the waste toner container; and a rotatable dispersing member (element 320, Fig. 4) having a rotation axis that is substantially coaxial with respect to the waste toner transfer auger, the rotatable dispersing member including a plurality of blades (element 322, Fig. 4) that are rotatable about the rotation axis and the waste toner transfer auger to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container, opposite of the one side (see Fig. 2).
Regarding claim 15, Lee et al. discloses a waste toner collecting device, wherein the plurality of blades of the dispersing member is to rotate in a direction from the one side toward the another side, and wherein the one side and the another side are positioned on radially opposite sides of the rotation axis (see Fig. 2).
Regarding claim 19, Lee et al. discloses a waste toner collecting device, wherein the one side and the another side of the waste toner container are divided by a guide wall (see annotated Fig. 1 below) positioned in the waste toner container (see Fig. 1).

    PNG
    media_image1.png
    685
    864
    media_image1.png
    Greyscale

Regarding claim 16, Lee et al. discloses a waste toner collecting device (see Fig. 2) mountable in an image forming apparatus, the waste toner collecting device comprising: a waste toner inlet (element 321, Fig. 4); a waste toner container (element 400, Fig. 2) to store waste toner discharged from the waste toner inlet; and a rotatable dispersing member (element 200, Fig. 4) that includes a coupling member (element 310, Fig. 4) connectable to a waste toner transfer auger (element 200, Fig. 4), the rotatable dispersing member including a plurality of blades (element 322, Fig. 4) that are rotatable about the waste toner transfer auger to move waste toner discharged from the waste toner inlet into the waste toner container.
Regarding claim 17, Lee et al. discloses a waste toner collecting device, wherein the coupling member is connectable to a distal end of the waste toner transfer auger (see Fig. 4).
Regarding claim 20, Lee et al. discloses a waste toner collecting device, wherein the plurality of blades are to rotate about the waste toner transfer auger to move waste toner discharged from the waste toner inlet toward a first side of the waste toner container and away from a second side of the waste toner container, wherein the first side and the second side are positioned on radially opposite sides of a rotation axis of the waste toner transfer auger (see Fig. 2).
Regarding claim 21, Lee et al. discloses a waste toner collecting device, wherein the first side and the second side of the waste toner container are divided by a guide wall  (see annotated Fig. 1 above) positioned in the waste toner container.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awaya (JP 11-119619 A).

Regarding claim 16, Awaya discloses a waste toner collecting device (element B, Fig. 2) mountable in an image forming apparatus (element A, Fig. 2), the waste toner collecting device comprising: a waste toner inlet (element 12a, Fig. 3b); a waste toner container (element 12, Fig. 3b) to store waste toner discharged from the waste toner inlet; and a rotatable dispersing member (element 16, Fig. 3) that includes a coupling member (element 17, Fig. 3b) connectable to a waste toner transfer auger (element 13, Fig. 3b), the rotatable dispersing member including a plurality of blades (see Fig. 3 and par. [0024]) that are rotatable about the waste toner transfer auger to move waste toner discharged from the waste toner inlet into the waste toner container (see par. [0025]).
Regarding claim 17, Awaya discloses a waste toner collecting device, wherein the coupling member is connectable to a distal end of the waste toner transfer auger (see Fig. 3b and par. [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mekada (US 9,086,674) in view of Satoh et al. (US 9,158,266).

Regarding claim 1, Mekada discloses an image forming apparatus (element 1, Fig. 1), comprising: a print engine (element 3, Fig. 1); a waste toner transfer auger (element 45M, Fig. 6) to rotate about a rotation axis; and a waste toner collecting device (see Fig. 6) to collect a waste toner generated by the print engine and transferred from the print engine to the waste toner collecting device by the waste toner transfer auger, the waste toner collecting device including: a waste toner inlet (element 48M, Fig. 6), a waste toner container (element 41, Fig. 6) to store waste toner discharged from the waste toner inlet, a sensor (element 56, Fig. 8) disposed on one side of the waste toner container, to detect an amount of waste toner in the waste toner container, and a rotatable dispersing member (element 70, Fig. 8) to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container, opposite of the one side (see col. 9, lines 4-13), wherein the dispersing member includes a plurality of blades that are rotatable about the waste toner transfer auger such that the plurality of blades move across the waste toner inlet.
Even assuming arguendo, without conceding, that Mekada does not disclose the dispersing member being connected to the waste toner transfer auger by at least one gear. Satoh et al. shows that this feature is well known in the art. Satoh et al. discloses an image forming apparatus (element 1, Fig. 1), wherein the dispersing member (elements 36, Fig. 6) is connected to the waste toner transfer auger (element 35, Fig. 6) by at least one gear. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved driving of the auger and the dispersing member.
Regarding claim 4, Mekada discloses an image forming apparatus, wherein the plurality of blades of the dispersing member is to rotate in a direction from the one side toward the another side, and wherein the one side and the another side are positioned on radially opposite sides of the rotation axis (see Fig. 8).
Regarding claim 10, Mekada discloses an image forming apparatus, wherein the sensor is disposed below the waste toner inlet (see Fig. 3).
Regarding claim 18, Mekada discloses an image forming apparatus, wherein the one side and the another side of the waste toner container are divided by a guide wall (element 57, Fig. 8) positioned in the waste toner container.

Allowable Subject Matter
Claims 2, 3, 5-9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1, 12, and 16 have been considered but are moot in view of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/22/2022